 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11
     ELLISON EDUCATIONAL                                      Case No.: 19-cv-00181-H-NLS
12
     EQUIPMENT, INC., a California
13   corporation,                                             ORDER:
14                                           Plaintiff,
                                                              (1) DENYING DEFENDANT’S RULE
15   v.                                                       11 MOTION; AND
16   AVERY ELLE, INC., A California
     corporation; and DOES 1-10, inclusive,                   [Doc. No. 28.]
17
                                         Defendants.          (2) GRANTING DEFENDANT’S
18
                                                              MOTION TO AMEND ITS REPLY
19                                                            BRIEF
20
                                                              [Doc. No. 36.]
21
            On April 11, 2019, Defendant Avery Elle, Inc. filed a motion for sanctions under
22
     Federal Rule of Civil Procedure 11 against Plaintiff Ellison Educational Equipment, Inc.
23
     (Doc. No. 28.) On April 29, 2019, Plaintiff filed a response in opposition to Defendant’s
24
     Rule 11 motion. (Doc. No. 30.) On May 6, 2019, Defendant filed its reply. 1 (Doc. No.
25
26
27
     1
28          On May 8, 2019, Defendant filed a motion to amend its reply brief. (Doc. No. 36.) For good cause
     shown, the Court grants Defendant’s motion to amend its reply brief, and the Court considers pages 5 and

                                                          1
                                                                                           19-cv-00181-H-NLS
 1   33.) On May 8, 2019, the Court took the matter under submission. (Doc. No. 35.) For the
 2   reasons below, the Court denies Defendant’s Rule 11 motion.
 3                                              Background
 4   I.     Procedural History
 5          On January 25, 2019, Plaintiff Ellison filed a complaint for patent infringement
 6   against Defendant Avery Elle, alleging infringement of U.S. Patent No. 9,079,325. (Doc.
 7   No. 1.) Specifically, Plaintiff alleges that Defendant’s chemically etched dies directly and
 8   indirectly infringe the methods claimed by the ’325 patent. (Id. ¶¶ 25-33.)
 9          On March 6, 2019, Defendant filed an answer to Plaintiff Ellison’s complaint and
10   counterclaims. (Doc. Nos. 10, 11.) On April 8, 2019, the Court issued a scheduling order
11   for the action. (Doc. No. 26.) By the present motion, Defendant moves for sanctions
12   against Plaintiff under Federal Rule of Civil Procedure 11. (Doc. No. 28 at 4-5.)
13   II.    The Patent-In-Suit
14          The ’325 patent is entitled “Chemical-etched die having improved registration
15   means.” U.S. Patent No. 9,079,325, at (54) (filed Jul. 14, 2015). The invention disclosed
16   in the ’325 patent “relates to a chemical-etched die of the kind to be used in combination
17   with a (e.g., roller) press to produce die cut shapes from a sheet material. The die has a
18   cutting edge which can be precisely registered by the user in alignment with a pattern that
19   is printed on the sheet material from which the shapes are to be cut.” Id. at 1:13-18.
20          Claim 1 of the ’325 Patent claims:
21          1. A method for cutting out, by means of a first die, a shape that is printed on
            a sheet material, wherein the die includes an inside opening that corresponds
22
            to the shape to be cut from the sheet material, a flat outside border having first
23          and opposite faces that surround said inside opening, and a cutting edge that
            projects from the first face of the flat outside border, such that said cutting
24
            edge surrounds the inside opening of said first die and corresponds exactly
25          with the shape that is printed on the sheet material and none of the flat outside
            border of said die extends into the inside opening of said die past the interface
26
27
28   8 in the reply brief as amended by Exhibit A to the May 8, 2019 motion for leave to amend in deciding
     Defendant’s Rule 11 motion for sanctions. (Id.)

                                                      2
                                                                                         19-cv-00181-H-NLS
 1         of said cutting edge with the first face of said flat outer border, said method
           comprising the steps of:
 2
 3         locating the shape printed on the sheet material to be cut therefrom;
 4
           placing the cutting edge which projects from the first face of the flat outside
 5         border of said first die directly against the sheet material, and looking through
           the inside opening of said first die so that the shape printed on the sheet
 6
           material is located entirely within the inside opening of said first die and the
 7         cutting edge which projects from the first face of said flat outside border is
           automatically registered so as to surround the shape to be cut from the sheet
 8
           material;
 9
           positioning said first die and the sheet material having the shape to be cut
10
           therefrom within a roller press; and
11
           moving said first die and said sheet material through said roller press for
12
           causing a force to be applied to the opposite face of the flat outside border of
13         said first die after said cutting edge has first been placed against the sheet
           material and said first die and said sheet material have been positioned in said
14
           roller press for pushing said cutting edge through said sheet material to cut the
15         shape outwardly therefrom.
16
     Id. at 4:22-54.
17
                                             Discussion
18
     I.    Legal Standards
19
           In patent cases, a motion for sanctions pursuant to Federal Rule of Civil Procedure
20
     11 is governed by the law of the regional circuit. Intamin Ltd. v. Magnetar Techs., Corp.,
21
     483 F.3d 1328, 1337 (Fed. Cir. 2007); Q-Pharma, Inc. v. Andrew Jergens Co., 360 F.3d
22
     1295, 1299 (Fed. Cir. 2004). Rule 11 provides in pertinent part:
23
           (a) Signature. Every pleading . . . shall be signed by at least one attorney of
24         record in the attorney’s individual name . . . .
25
           (b) Representations to Court. By presenting to the court a pleading, written
26         motion, or other paper--whether by signing, filing, submitting, or later
           advocating it--an attorney . . . certifies that to the best of the person’s
27
           knowledge, information, and belief, formed after an inquiry reasonable under
28         the circumstances: . . .

                                                   3
                                                                                   19-cv-00181-H-NLS
 1
                  (2) the claims, defenses, and other legal contentions are warranted by
 2
                  existing law or by a nonfrivolous argument for the extending,
 3                modifying, or reversing existing law or for establishing new law;
 4
                  (3) the factual contentions have evidentiary support or, if specifically
 5                so identified, will likely have evidentiary support after a reasonable
                  opportunity for further investigation or discovery . . . .
 6
 7   Fed. R. Civ. P. 11. “[T]he fundamental purposes of Rule 11 is to ‘reduce frivolous claims,
 8   defenses or motions and to deter costly meritless maneuvers, . . . [thereby] avoid[ing] delay
 9   and unnecessary expense in litigation.’” Christian v. Mattel, Inc., 286 F.3d 1118, 1127
10   (9th Cir. 2002) (quoting Golden Eagle Distrib. Corp. v. Burroughs Corp., 801 F.2d 1531,
11   1537 (9th Cir. 1986)).
12         “An attorney is subject to Rule 11 sanctions, among other reasons, when he presents
13   to the court ‘claims, defenses, and other legal contentions . . . [not] warranted by existing
14   law or by a nonfrivolous argument for the extension, modification, or reversal of existing
15   law or the establishment of new law[.]’” Holgate v. Baldwin, 425 F.3d 671, 675–76 (9th
16   Cir. 2005) (quoting Fed. R. Civ. P. 11(b)(2)). “When, as here, a ‘complaint is the primary
17   focus of Rule 11 proceedings, a district court must conduct a two-prong inquiry to
18   determine (1) whether the complaint is legally or factually baseless from an objective
19   perspective, and (2) if the attorney has conducted a reasonable and competent inquiry
20   before signing and filing it.’” Id. at 676 (quoting Christian, 286 F.3d at 1127). “As
21   shorthand for this test, we use the word ‘frivolous’ ‘to denote a filing that is both baseless
22   and made without a reasonable and competent inquiry.’” Id. (quoting In re Keegan Mgmt.
23   Co., Sec. Litig., 78 F.3d 431, 434 (9th Cir. 1996). A district court’s decision on a Rule 11
24   motion is reviewed for abuse of discretion. Cooter & Gell v. Hartmarx Corp., 496 U.S.
25   384, 409 (1990).
26   ///
27   ///
28   ///

                                                   4
                                                                                   19-cv-00181-H-NLS
 1   II.    Analysis
 2          A.     Adequate Legal Basis
 3          Defendant argues that Plaintiff’s claims for infringement of the ’325 patent are
 4   frivolous because a cursory review of the accused products would demonstrate that the
 5   accused products are missing at least one claim limitation from patent, specifically the
 6   claim limitation “none of the flat outside border of said die extends into the inside opening
 7   of said die past the interface of said cutting edge with the first face of said flat outer border.”
 8   (Doc. No. 28 at 8-15.) But Defendant’s argument is premised on the Court adopting
 9   Defendant’s proposed claim construction for that claim term. (See id. at 13-15; Doc. No.
10   33 at 2-5.) Plaintiff disputes Defendant’s proposed construction for that claim term and
11   offers an alternative proposal. (Doc. No. 30 at 13-16.) Thus, in order for Defendant to
12   demonstrate that Plaintiff’s claims for patent infringement are frivolous, Defendant must
13   demonstrate that Plaintiff’s proposed construction for this claim term is baseless.
14          The Court has reviewed the claim construction positions and arguments presented
15   in the briefing on Defendant’s Rule 11 motion. Although the Court might not ultimately
16   adopt Plaintiff’s proposed construction for the claim term at issue after full claim
17   construction briefing and a Markman hearing, Plaintiff’s proposed claim construction is
18   not frivolous or baseless. See Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d
19   1335, 1347 (Fed. Cir. 2012) (“This court has recognized that as a general rule preamble
20   language is not treated as limiting.”); Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d
21   1336, 1346 (Fed. Cir. 2002) (“Generally, the preamble does not limit the claims.”). As
22   such, Defendant has failed to demonstrate that Plaintiff’s theory of infringement is
23   frivolous. See Q-Pharma, 360 F.3d at 1301 (affirming the denial of a motion for Rule 11
24   sanctions where the plaintiff’s “claim interpretation, while broad, followed the standard
25   canons of claim construction and was reasonably supported by the intrinsic record”).
26          Defendant also argues that Plaintiff’s claims for infringement of the ’325 patent are
27   frivolous because the ’325 patent is invalid in light of the QuicKutz and Spellbinders
28   YouTube video prior art references and the other prior art references cited in the patent.

                                                     5
                                                                                       19-cv-00181-H-NLS
 1   (Doc. No. 28 at 16-19.) But Defendant fails support this contention with an actual
 2   anticipation or obviousness analysis under the proper standards. (See id.) Cf. In re
 3   Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002) (“In order to prove that a
 4   claim is anticipated under 35 U.S.C. § 102(b), defendants must present clear and
 5   convincing evidence that a single prior art reference discloses, either expressly or
 6   inherently, each limitation of the claim.”); PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d
 7   1186, 1193 (Fed. Cir. 2014) (“A party asserting that a patent is obvious “must ‘demonstrate
 8   by clear and convincing evidence that a skilled artisan would have had reason to combine
 9   the teaching of the prior art references to achieve the claimed invention, and that the skilled
10   artisan would have had a reasonable expectation of success from doing so.” (internal
11   quotation marks omitted)). Moreover, the Federal Circuit has explained that a patentee
12   may “reasonably believe[] its patent to be valid in light of the statutory presumption of
13   validity.” Q-Pharma, 360 F.3d at 1303 (citing 35 U.S.C. § 282). As such, Defendant has
14   failed to demonstrate that Plaintiff’s assertion that the ’325 patent is valid is frivolous. See
15   id.   In sum, Defendant has failed to demonstrate that Plaintiff’s claims for patent
16   infringement are objectively baseless.
17          B.    Reasonable Inquiry
18          “The reasonable inquiry test is meant to assist courts in discovering whether an
19   attorney, after conducting an objectively reasonable inquiry into the facts and law, would
20   have found the complaint to be well-founded.” Holgate, 425 F.3d at 677. The Federal
21   Circuit has explained that in the context of a claim for patent infringement, “the key factor
22   in determining whether a patentee performed a reasonable pre-filing inquiry is the presence
23   of an infringement analysis.” Q-Pharma, 360 F.3d at 1302. “And an infringement analysis
24   can simply consist of a good faith, informed comparison of the claims of a patent against
25   the accused subject matter.” Id.
26          In its motion, Defendant speculates that Plaintiff failed to perform a basic pre-filing
27   investigation prior to filing the complaint in this action. (Doc. No. 28 at 19.) In response
28   to this contention, Plaintiff has presented the Court with evidence in the form of a

                                                    6
                                                                                     19-cv-00181-H-NLS
 1   declaration from its counsel stating that prior to filing the present action, Plaintiff’s counsel
 2   purchased the accused products, reviewed information about the accused products on
 3   Defendant’s website and in videos, construed the ’325 patent’s claims, compared his
 4   constructions to the accused products, and concluded that the accused products infringe
 5   claim 1 of the ’325 patent. (Doc. No. 30-2, Hahn Decl. ¶¶ 3-14.) Defendant has failed to
 6   provide the Court with anything to contradict or otherwise rebut Plaintiff’s evidence
 7   regarding its pre-filing investigation. As such, Plaintiff has demonstrated that it conducted
 8   a reasonable and competent pre-filing investigation. See Q-Pharma, 360 F.3d at 1302-03
 9   (finding the patentee’s pre-filing investigation reasonable where the patentee “obtained a
10   sample of the accused product, reviewed [the defendant’s] statements made in the
11   advertising and labeling of the accused product, and, most importantly, compared the
12   claims of the patent with the accused product”).
13                                             Conclusion
14         For the reasons above, the Court denies Defendant Avery Elle’s Rule 11 motion.
15         IT IS SO ORDERED.
16   DATED: May 13, 2019
17
                                                     MARILYN L. HUFF, District Judge
18                                                   UNITED STATES DISTRICT COURT
19
20
21
22
23
24
25
26
27
28

                                                     7
                                                                                     19-cv-00181-H-NLS
